Agreement for Promotion, Fulfillment and Distribution Of

The County of Carbon Program/Comprehensive HealthCare Solutions, Inc.

 

This AGREEMENT (the “Agreement”) by and between Comprehensive HealthCare
Solutions, Inc. (“CMHS”) a Delaware corporation, located at 45 Ludlow St. Suite
602, Yonkers, NY 10705 and The County of Carbon, a Municipal Corporation
(“CLIENT”), for itself, located at Carbon County Courthouse Annex, Jim Thorpe,
Pa. 18229-1238 (the “Parties”) is made and entered into as the latest of the
signature dates set forth on the signature page below and shall be effective as
of such date (the “Effective Date”)

 

WHEREAS, CLIENT is a Municipal Corporation and CLIENT desires to contract with
CMHS for access to its Health Discount programs to distribute to all county
residents and,

 

WHEREAS, CMHS is in the business of providing consumer healthcare savings
programs, support and administration,

 

AND, WHEREAS, CLIENT and CMHS wish to enter into an agreement to provide for the
distribution of the Program to all Carbon county residents Therefore, it is
agreed as follows:

 

TERMS

1

The Co-Branded Program

 

CMHS shall offer at no charge, the Carbon County prescription discount card (the
“Program”) to county residents of CLIENT as shown in Exhibit A. The parties
hereby agree that any changes in services offered in connection with the Program
shall require the parties to execute a written amendment to this agreement

 

2

Obligations and Expenses of CMHS

 

2.1

Provide access to the Provider Networks for all eligible members for
participating discounts

 

2.2

Provide approval process for any materials used for distribution or marketing of
the Program by CLIENT

 

2.3

Handle all Provider calls concerning the program or membership eligibility

 

2.4

Maintain a customer service unit with toll free access to respond to members
concerns including:

 

 

 

 

 

1

 


--------------------------------------------------------------------------------



 

 

2.4.1

Location of providers

 

2.4.2

Access to benefit services

 

2.4.3

Complaints and suggestions

 

2.4.4

Internet accessible services

 

2.5 No Enrollment is required, the CARxBON prescription card will be
pre-activated. Card will be available for immediate use.

 

2.6 Pay Rx administration fee of $.10 for each eligible prescription filled to
Client within 10 days of receipt from Prescription Benefits Manager (PBM)

 

2.7 County will receive reports provided by the PBM on a monthly basis and
receive payments of administration fee quarterly.

 

 

3

Obligations and Expenses of CLIENT

 

3.1

Offer the Programs to distribution points as feasible

 

3.2

Advertise and promote the Program;

 

3.3

Provide training to all parties of Program and related consumer benefits

 

 

4

Exclusivity

 

4.1

During the term of this Agreement, CLIENT agrees to contract exclusively with
CMHS as the provider of network services for Health Discount Programs.



 

 

6

Term and Termination

 

6.1

Term. The term of this Agreement shall begin upon the Effective Date and shall
continue for three years (the “Term”).

 

6.2

Extension of Term.

 

6.2.1

This Agreement will automatically renew for an additional Term of three years
unless either party delivers ninety (90) days written cancellation prior to the
end of the original Term, or any renewal Term.

 

6.3

Termination/Withdrawal.

 

 

2

 


--------------------------------------------------------------------------------



 

 

Carbon County may terminate this Agreement upon thirty (30) days notice notice
to CMHS.

 

6.4 Survival. Those provisions of this Agreement which by their nature extend
beyond termination or expiration will survive and remain in effect until all
obligations hereunder are satisfied, specifically provisions dealing with
confidentiality, title, indemnification, limitation of liability and payment of
fees shall survive such termination or expiration.

 

 

7

Intellectual Property (IP) Rights and Control

 

7.1

CMHS Grant of License. CMHS hereby grants CLIENT an-exclusive license during the
Term and any extensions thereof to display CMHS’s trademarks, logos, service
marks and other graphical items in the form, and format and style guidelines
provided by CMHS (“CMHS IP Materials”) on Client’s website and as otherwise set
forth herein.

 

7.2

CLIENT Grant of License. CLIENT hereby grants CMHS a non-exclusive license
during the Term and any extensions thereof to display CLIENT’s trademarks,
logos, service marks and other graphical items in the form, and format and style
guidelines provided by CLIENT, (“CLIENT IP Materials”) and as otherwise set
forth herein. Any other use or display of CLIENT IP Materials by CMHS shall
require the prior written consent of CLIENT

 

   

7.3

Ownership of Intellectual Property by CLIENT. CMHS acknowledges that, as between
it and CLIENT, CLIENT owns or is the licensee of, all right, title and interest
in and to all CLIENT’ trademarks, logos, service marks and other graphical items
in the form, and format and style guidelines provided by CLIENT (“CLIENT IP
Materials”) as of the Effective Date of this Agreement, including the CLIENT
trademarks, except for any CMHS IP Materials displayed on such site. CMHS
understands and agrees that its use of any of the foregoing CLIENT IP Materials
in connection with this Agreement shall not create in it any right, title or
interest, in or to such property, and that all such use and goodwill associated
with any such use of the CLIENT IP materials shall inure to the benefit of
CLIENT

 

7.4

Ownership of Intellectual Property by CMHS. CLIENT acknowledges that, as between
it and CMHS, CMHS owns or is the licensee of, all right, title and interest in
and to all IP Rights contained in the CMHS IP Materials, including the CMHS
trademarks, except for any CLIENT trademarks displayed on such CMHS IP Materials
or the Co-Branded site. CLIENT understands and agrees that its use of any of the
foregoing CMHS property in connection with this Agreement shall not create in it
any right, title or interest, in or to such property, and that all such use and
goodwill associated with any such use of the CMHS IP materials shall inure to
the benefit of CMHS.

 

7.5

Trademark Quality Control. Each Party’s use of the other’s trademarks on each
Parties website and other materials and co-branded items shall be in accordance

 

3

 


--------------------------------------------------------------------------------



 

with such Party’s policies regarding trademark usage. In the event that a Party
determines that its trademarks are being used by the other Party in a manner
that is inconsistent with its standards and reasonably demonstrates such
inconsistency to the other Party, such other Party shall within thirty (30) days
thereafter cure such inconsistency; provided, however, that if either Party does
not cure such inconsistency within such period, such Party shall be in breach of
this Agreement. Each of the Parties hereto shall use the other Party’s logos
and/or trademarks in accordance with each Party’s respective trademark and/or
logo usage policies and in furtherance of the purposes of this agreement.

 

7.6

Protection of Rights and Withdrawal. Each Party may cease use of any IP
Materials of the other Party if the Party, in its sole discretion, determines
that use, display, transmission, or distribution of such the IP Materials of the
other Party would (i) violate or infringe the copyright, trademark or other
rights of any third party, or any other law, court order, Governmental
Regulation or other ruling of any governmental agency or entity, (ii) subject
the Party to any liability, (iii) jeopardize the Party’s ability to protect its
rights or its property in the manner deemed appropriate by that Party ,or
(v) violate any other rights of a third party.

 

8

Confidentiality/Non-Circumvent

 

8.1

The parties hereby agree to be bound by the confidentiality and non-disclosure
agreement attached hereto as Attachment B and incorporated by reference herein.

 

8.2

Announcements. No disclosure concerning the details of this Agreement or the
transactions contemplated hereby will be made by either Party without the prior
written approval of the other, except to their respective representatives who
are under an obligation of confidentiality or as may be required by law. Either
party may announce that a relationship has been formed to market a co-branded
HealthCard. The parties agree to work with each other regarding announcements
and press releases.

 

8.3

Both parties agree that they will be HIPAA compliant as it pertains to any
membership records, eligibility, medical utilization, or any other procedure
regarding data as it pertains to HIPAA requirements.

 

8.4 Client Agrees during the course of this Agreement and for a period of 2
years after the Agreement, that it will not solicit or contract, either directly
or indirectly, CMHS’s vendors and network providers.

 

9

Warranties & Indemnification

 

9.1

CMHS represents and warrants that CMHS will provide services in a good and
workmanlike manner and that the following performance standards are satisfied
throughout the term of the agreement:

 

10

Mutual Representations and Warranties.

 

 

4

 


--------------------------------------------------------------------------------



 

 

Each Party hereby represents and warrants to the other Party that:

 

10.1

It is a corporation duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation and has all the necessary
power and authority (i) to conduct its business in the manner in which its
business is currently being conducted, (ii) to own and use its assets in the
manner in which its assets are currently owned and used, and (iii) to enter into
this Agreement and perform its obligations under this Agreement; and

 

10.2

Its execution and delivery of this Agreement, and the performance of its
obligations and duties hereunder, do not and will not (i) conflict with or
result in any breach of any provision of its certificate of incorporation or
by-laws, (ii) require any filing with, or permit, authorization, consent or
approval of, any Governmental Body, (iii) result in a violation or breach of, or
constitute a default (or give rise to any right of termination, cancellation or
acceleration) under, any terms, conditions or provisions of any note, bond,
mortgage, indenture, lease, license, contract, agreement or other instrument or
obligation to which it is a Party or by which any of its properties or assets
may be bound, (iv) violate any order, writ, injunction, decree, or Law
applicable to it,

   

11

Infringement Indemnification by CMHS.

 

11.4.1

CMHS will defend or settle any claim against CLIENT, (or third parties to whom
CLIENT is authorized by CMHS to resell or sublicense), that the Program
delivered under this Agreement infringes a patent, copyright, trade secret, or
trademark in the country where the Program is used or sold, provided CLIENT:

 

11.4.2

Promptly notifies CMHS in writing; and

 

11.4.3

Cooperates with CMHS in, and grants CMHS sole control of the defense or
settlement.

 

11.4.4

CMHS will pay infringement claim defense costs (including reasonable attorney
and other professional fees), settlement amounts and court-awarded damages. If
such a claim appears likely, CMHS may modify the Program, procure any necessary
license, or replace it.

 

 

5

 


--------------------------------------------------------------------------------



 

 

11.4.5

CMHS Liability Indemnification. CMHS will indemnify and hold harmless CLIENT
against all claims, losses, actual damages (and not special or consequential
damages), liabilities, costs, and expenses, including interest, penalties, cost
of investigation and defense, and reasonable attorneys’ and other professional
fees and expenses to the extent such claims, losses and damages are due to a
defect in the Program supplied hereunder or any materials, labeling,
instructions, training or other materials approved or provided by CMHS. CMHS’s
obligation of defense and indemnification hereunder shall include claims, losses
or damages arising from the Customer Services provided by CLIENT so long as the
actions of CLIENT were in accordance the training provided by CMHS and/or
materials approved by CMHS.

11.4.6

CLIENT shall promptly notify CMHS in writing of any claim for indemnification;
provided, however, that failure to give such notice shall not relieve CMHS of
any liability hereunder (except to the extent CMHS has suffered actual material
prejudice by such failure). CLIENT shall tender sole defense and control of such
claim to CMHS. CLIENT shall, if requested by CMHS, give reasonable assistance to
CMHS in defense of any claim. CMHS shall reimburse the CLIENT for any reasonable
legal expenses directly incurred from providing such assistance, as such
expenses are incurred.

 

11.4.7

CMHS shall have the right to consent to the entry of judgment with respect to,
or otherwise settle, an indemnified claim with the prior written consent of
CLIENT, which consent shall not be unreasonably withheld; provided, however,
that CLIENT may withhold its consent if any such judgment or settlement imposes
any unreimbursed monetary or continuing non-monetary obligation on CLIENT or
does not include an unconditional release of CLIENT and its Affiliates from all
liability in respect of claims that are the subject matter of the indemnified
claim.

 

11.4.8

Remedies Cumulative.

 

Except as otherwise expressly specified herein, the rights and remedies granted
to each Party under this Agreement are cumulative and in addition to, and not in
lieu of, any other rights or remedies that such Party has under the express
terms of this Agreement.

 

12

Limitation of Liability

 

 

12.1

EXCEPT IN THE EVENT OF INTENTIONAL WRONGDOING OR A CLAIM PURSUANT TO
INDEMNIFICATION OBLIGATIONS HEREIN, IN NO EVENT SHALL A PARTY TO THIS AGREEMENT
BE LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
INCLUDING, WITHOUT LIMITATION, FOR LOST PROFITS, IN ANY WAY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, EVEN IN THE EVENT SUCH PARTY HAS BEEN ADVISED AS TO
THE POSSIBILITY OF SUCH DAMAGES.

 

 

 

6

 


--------------------------------------------------------------------------------



 

 

 

13

Insurance

 

13.1

Throughout the Term, each Party shall procure and maintain at its own expense,
insurance, naming the other Party as an additional insured and an additional
loss payee which insurance must be satisfactory to other Party of the following
types and in the following amounts: at least $1 million in general liability
insurance. All insurance to be maintained by a Party under this Article 12 shall
be with companies licensed to do business in the states in which the parties do
business. Each Party shall furnish to the other Party, upon request,
certificates of insurance or other appropriate documentation (including evidence
of renewal of insurance) evidencing all coverage referenced in this Article.
Such certificates or other documentation will include a provision whereby thirty
(30) days’ notice must be received by the other Party prior to cancellation or
material alteration of the coverage by either a Party or the insurer in
question.

 

14

Miscellaneous

 

14.1

No Joint Venture. The sole relationship between the Parties shall be that of
independent contractors. No partnership, joint venture, or other formal business
relationship is hereby created between the Parties hereto. Neither Party shall
make any warranties or representations, or assume or create any obligations, on
the other Party’s behalf except as may be expressly permitted hereunder or in
writing by such other Party. Each Party shall be solely responsible for the
actions of all their respective employees, agents and representatives.

 

ARBITRATION: Any disputes or disagreements arising out of or relating to this
Agreement, which cannot be settled by the parties on a mutually satisfactory
basis, shall be shall be submitted and settled by binding arbitration in the
State of Pennsylvania in accordance with the rules and procedures of the
American Arbitration Association. The parties agree that the arbitration shall
be instead of any civil litigation and that the arbitrator’s decision and ruling
shall be final and binding. Each party will bear one-half (1/2) of the cost of
the arbitration filing and hearing fees and one-half (1/2) of the cost of the
arbitrator.

 

14.2

Governing Law. This Agreement shall be interpreted and construed in accordance
with the laws of the State of Pennsylvania, without regard to the principles of
conflicts of laws, and with the same force and effect as if fully executed and
performed therein, and the laws of the United States of America.

 

14.3

Amendment or Modification. This Agreement may not be amended, modified or
supplemented by the Parties in any manner, except by an instrument in writing
signed on behalf of each of the Parties by a duly authorized officer or
representative

 

14.4

Assignment. CLIENT or CMHS may transfer or assign any rights or delegate any
obligations hereunder to an affiliate, in whole or in part. Otherwise, neither
party shall transfer or assign any rights or delegate any obligations hereunder
to any

 

7

 


--------------------------------------------------------------------------------



 

third party in whole or in part, whether voluntarily or by operation of law. Any
purported transfer, assignment or delegation by either Party (except with
respect to an Affiliate of the Party) shall be null and void and of no force or
effect. An assignment will not relieve a Party to this Agreement of any
obligations under this Agreement. Except as otherwise provided in this
Agreement.

 

14.5

Notices. Any notice or other communication to be given hereunder shall be in
writing and shall be (as elected by the Party giving such notice): (i)
personally delivered; (ii) transmitted by postage prepaid registered or
certified mail, return receipt requested; (iii) deposited prepaid with a
nationally recognized overnight courier service; or (iv) sent by facsimile.
Unless otherwise provided herein, all notices shall be deemed to have been duly
given on: (a) the date of receipt (or if delivery is refused, the date of such
refusal) if delivered personally or by courier; (b) three (3) days after the
date of posting if transmitted by mail; or (c) if transmitted by facsimile, the
date a confirmation of transmission is received. Either Party may change its
address for purposes hereof on not less than three (3) days prior notice to the
other Party. Notices hereunder shall be directed to, unless otherwise instructed
by the receiving Party:

 

 

If to CLIENT, to:

Carbon County

Randy Smith

County Administrator

Carbon County Courthouse Annex

3rd Floor

Jim Thorpe, Pa. 18229-1238

 

If to CMHS, to:

Comprehensive HealthCare Solutions, Inc.

Suite 602

45 Ludlow Street

Yonkers, New York 10705

Attn: John H. Treglia, CEO

 

 

14.6

Entire Agreement /Force Majeure.

 

14.4.1

This Agreement represents the entire agreement of the Parties with respect to
the subject matter hereof and supersedes all prior and/or contemporaneous
agreements and understandings, written or oral between the Parties with respect
to the subject matter hereof.

 

 

8

 


--------------------------------------------------------------------------------



 

 

14.4.2

Neither Party shall be liable for any delay or failure to perform hereunder if
such failure or delay is due to a force beyond its control (“force majeure”)
such as flood, pestilence, war, insurrection, shortage of supplies, labor
actions, and the like, so long as performance is resumed promptly after the
conclusion of the force majeure event.

 

14.7

Waiver

 

14.4.1

Any of the provisions of this Agreement may be waived by the Party entitled to
the benefit thereof. Neither Party shall be deemed, by any act or omission, to
have waived any of its rights or remedies hereunder unless such waiver is in
writing and signed by the waiving Party, and then only to the extent
specifically set forth in such writing. A waiver with reference to one event
shall not be construed as continuing or as a bar to, or waiver of any right or
remedy as to a subsequent event.

 

14.8

No Third Party Beneficiaries



14.9

Nothing express or implied in this Agreement is intended to confer, nor shall
anything herein confer, upon any Person other than the Parties and the
respective permitted successors or assigns of the Parties, any rights, remedies,
obligations or liabilities whatsoever.

 

14.10

Fees and Expenses

 

 

14.11

Each Party shall be responsible for the payment of its own costs and expenses,
including attorney’s fees and expenses, in connection with the negotiation and
execution of this Agreement.

 

14.12

Severability

 

If the application of any provisions of this Agreement to any particular facts
of circumstances shall be held to be invalid or unenforceable by any court of
competent jurisdiction, then: (i) the validity and enforceability of such
provision or provisions as applied to any other particular facts or
circumstances and the validity of other provisions of this Agreement shall not
in any way be affected or impaired thereby; and (ii) such provision or
provisions shall be reformed without further action by the Parties hereto and
only to the extent necessary to make such provision or provisions valid and
enforceable when applied to such particular facts and circumstances.

 

 

14.4.1

Counterparts; Facsimiles. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute one and the same
instrument. Each Party shall receive a duplicate original of the counterpart
copy or copies executed by it. For purposes hereof, a facsimile copy of this
Agreement, including the signature pages hereto, shall be deemed to be an

 

9

 


--------------------------------------------------------------------------------



 

original. Notwithstanding the foregoing, the Parties shall each deliver original
execution copies of this Agreement to one another as soon as practicable
following execution thereof.

 

14.4.2

Bookkeeping, Inspection. CLIENT shall have the right to audit CMHS no more than
twice per 12-month period, and only during reasonable business hours and upon
reasonable notice to CMHS, to determine the accuracy of revenues or the
allocation and payment of fees, as the case may be, owed or paid to CLIENT, or
to determine CMHS compliance with other provisions of the Agreement.



 

14.4.3

This Agreement is executed this day by the parties hereto:

 

ATTEST:

THE COUNTY OF CARBON

 

 

By: _/s/ Randall Smith

By: /s/ William J. O’Gurek

 

Name: Randall Smith

Name: William J. O’Gurek

 

Title: Chief Clerk/ County Administrator

Title: Chairman/Commissioners

 

Attest:

Comprehensive HealthCare Solutions, Inc.

 

By: _________________________

By: /s/ Paul S. Rothman

Name: _______________________

Name: Paul S. Rothman  

Title: ________________________

Title: President

 

 



 

10

 


--------------------------------------------------------------------------------



 

 

 

 

Exhibit A

The Programs

 

CMHS and Client agree that each program distributed to Client’s residents will
be defined individually thru a signed amendment that will include pricing,
responsibilities, and other items that are not covered in the master agreement.

 



 

Rx CARD

 

CMHS will provide a Prescription Discount card and PBM services

 

 

 

CMHS is offering all eligible members access to the discounted rates for all
participating providers. Members includes household dependents under the age of
24.

 

 

 

 

 

 

 

 

 

 

 

11

 


--------------------------------------------------------------------------------



 

 

 

 

 

Exhibit B

Confidentiality

 

CONFIDENTIAL INFORMATION & NONDISCLOSURE

AGREEMENT

 

Comprehensive HealthCare Solutions, Inc. (“CMHS”) and

(The “CLIENT”)

agree to disclose and make available to each other certain confidential and
proprietary information relating to their respective business operations. The
confidential information disclosed may include, but not be limited to reports,
strategic marketing plans, provider and merchant data, financial information,
client information and intellectual property contracts. The purpose of such
exchange of information is to allow the parties to understand each other’s
businesses for potential contracts between them.

CMHS and CLIENT hereby agree on behalf of their respective employees,
representatives and agents that they will maintain the confidentiality of the
information disclosed. The parties agree not to use, release or discuss with
anyone, other than their employees, representatives or agents who require
knowledge of the information in order to accomplish the purpose specified above,
any Confidential Information provided to the parties or any of their
representatives. The parties will inform all such employees, representatives and
agents of the confidential nature of the information. No copies shall be made of
any information provided and all such tangible information provided is to remain
the property of the originating party and shall be returned immediately upon
request.

CMHS and CLIENT hereby agree and understand that Confidential Information is any
information which: (a) is treated as confidential by CMHS or CLIENT or (b) has
not been made generally available to the public or to competitors of CMHS or
CLIENT or (c) if disclosed may either increase a competitor’s or potential
competitor’s advantage over CMHS or CLIENT or diminish any advantage that CMHS
or CLIENT may have over its competitors or potential competitors.

Both Parties hereby agree and understand that confidential information is
valuable and unique, and that Disclosure in breach of this Agreement will result
in irreparable injury to the offended party. In the event of any breach of this
Agreement, the offended party is entitled to and will employ the full extent of
its legal rights.

Each party’s obligations with respect to one or more portions of the Information
will cease if and when that portion of the Information (i) becomes part of the
public domain through no wrongful act of either Party or its Agents, (ii) is
lawfully received by said party from a third party without contravention of this
Agreement or any similar nondisclosure agreement (whether or not with said
party) by which such third party is bound, (iii) is approved for release by
written authorization by said party. This Agreement is governed by the Laws of
the State of Georgia.

 

 

 

 

 

12

 


--------------------------------------------------------------------------------



 

 

Understood and/Agreed to:

 

Comprehensive HealthCare Solutions, Inc.

The County of Carbon

 

45 Ludlow Street

Carbon County Courthouse Annex

Suite 602

Jim Thorpe, Pa. 18229-1238

 

Yonkers, New York 10705

 

 

 

/s/ Paul S. Rothman

/s/ William J. O’Gurek

(Authorized by)

(Authorized By:)

 

 

President

Chairman/Commissioners

(Title)

(Title)

 

 

9/20/05

September 15, 2005

(Date)

(Date)

 

 

 

 

13

 

 

 